 AMERICAN NATIONAL INSURANCE CO.American National Insurance Company and ShirleyA. Collins. Cases 10-CA-15005 and 10-CA-1639324 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 January 1983 Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions' and a supporting brief,2and Re-spondent filed a reply brief.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,4and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.IT IS FURTHER ORDERED that the informal settle-ment agreement in Case 10-CA-15005 be, and ithereby is, reinstated.The Charging Party excepts only to the Administrative Law Judge'sfindings and conclusions regarding the discharge of the Charging Party,and to his recommendation that the informal settlement agreement previ-ously entered into in Case 10-CA-15005 be reinstated.2 The Charging Party has requested oral argument. This request ishereby denied as the record, the exceptions, and the briefs adequatelypresent the issues and the positions of the parties.3 In its brief, Respondent requested that the Board dismiss the Charg-ing Party's exceptions for failure to comply with the requirements of Sec.102.46 of the Board's Rules and Regulations, Series 8, as amended. Wehereby deny Respondent's request since the Charging Party's exceptionsare in substantial compliance with Sec. 102.46.4Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was tried at Knoxville, Tennessee, on October5 and 6, 1982. The charge in Case 10-CA-15005 was267 NLRB No. 48filed by Shirley A. Collins, an individual, herein referredto as Collins, on September 12, 1979, amended December10, 1979, alleging that American National InsuranceCompany, herein called Respondent or the Company,violated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, herein called the Act. Thecharge in Case 10-CA-16393 was filed by Collins onNovember 4, 1980, alleging that Respondent violatedSection 8(a)(1) and (3) of the Act in the discriminatorydischarge of Collins on October 17, 1980. The complaintbased on that charge issued on March 10, 1982, allegingthat Respondent discharged Collins on October 17, 1980,because of her membership in, and activities on behalf of,Insurance Workers International Union, AFL-CIO. Aninformal settlement agreement which had been executedby the parties on November 4, 1979, and approved bythe Regional Director on November 12, 1979, in Case10-CA-15005 was set aside by the Regional Director onApril 26, 1982. Thereafter, an Order ConsolidatingCases, and amended consolidated complaint and noticeof hearing issued on April 29, 1982, incorporating the al-legations of unlawful discharge of Collins involved inCase 10-CA-16393 with a number of allegations of Sec-tion 8(a)(l) and (3) violations of the Act involved inCase 10-CA-15005 all occurring in August and Septem-ber 1979. The primary issues are whether or not Collinswas discharged for her union activities,tand whether ornot the settlement agreement in Case 10-CA-15005 wasrightly set aside.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a Texas corporation with an office andplace of business located in Knoxville, Tennessee, whereit is engaged in the sale and service of insurance con-tracts. During the calendar year preceding issuance ofthe complaint herein, Respondent received from policy-holders insurance premiums valued in excess of $500,000of which in excess of $50,000 represented premiums re-ceived from policyholders located outside the State ofTennessee. The complaint alleges, Respondent in itsanswer admits, and I find that Respondent is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.The complaint further alleges, Respondent in itsanswer admits and I find that the Insurance WorkersInternational Union, AFL-CIO, herein called the Union,is, and has been at all times material to the case, a laborI The consolidated complaint contained an allegation that Respondent,subsequent to the discharge of Collins, discriminatorily caused anotheremployer not to hire her. Respondent's objection to hearsay evidencepresented by the General Counsel to support this allegation was sus-tained. No other evidence substantiating the allegation was produced andno argument on the matter was contained in the General Counsel's briefAccordingly, in the absence of supporting evidence, it will be recom-mended that this allegation be dismissed.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization within the meaning of Section 2(5) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has had a collective-bargaining relation-ship with the Union which represents its employees at itsdistrict offices nationwide, including its Knoxville officeherein involved, since 1949. It appears, however, thatnotwithstanding the existence of an applicable bargainingagreement union membership and support among Re-spondent's Knoxville employees had been dormant forseveral years prior to August 1979. In August 1979,however, employee Collins contacted an official of theUnion and subsequently a meeting was arranged betweenUnion Representative Soileau and several of Respond-ent's Knoxville employees on or about August 12, 1979.Employees attending the meeting signed membershipcards, and interest in union activities was revived. Col-lins was selected as chairman of the local grievance com-mittee and also secretary of the local union.Respondent quickly became aware of the revival ofunion interest among its employees, although the recordis not clear precisely how it achieved such awareness. Adiscussion between then Staff Manager Larry Sheetz andemployees, including Collins, at a regularly scheduledstaff meeting on August 14, 1979, included talk of theUnion. Scheetz' remarks at that meeting, as well as cer-tain other conduct by Sheetz and Respondent's then dis-trict manager, J. C. Combs, who headed the Knoxvilleoffice, provoked the filing of the charge in Case 10-CA-15005. The allegations involving Sheetz and Combs wereresolved in the settlement of that case and were revivedthrough the Regional Director's withdrawal of approvalof the settlement agreement on April 26, 1982. Those al-legations, which were incorporated in the consolidatedcomplaint herein, are set forth below.B. The Alleged 8(a)(1) Violations in Case 10-CA-15005Collins testified that at the meeting with his staff onAugust 14, 1979, Sheetz inquired as to how many of theemployees had signed union cards. Moreover, he told theemployees, still according to Collins, that, if the employ-ees had grievances, they should have brought them tohim, and he would have taken care of them. Collins' tes-timony in the foregoing respect is corroborated by thatof former employee Verna Jean Bates. Bates added inher testimony that Sheetz said that he felt the employeeshad made a mistake and were wasting money payingunion dues, that he did not think that having organized aUnion would change the working conditions at the Com-pany, and that it was going to cause hostility. Sheetzthen asked what complaints the employees had and thenwrote them down. Bates further added that Collins askedSheetz if he were threatening the Union, and, if so, theemployees were not going to answer his questions or co-operate. Sheetz replied that he did not care how theyfelt, and remarked he wanted to know, and, after he gotthe information he wanted, he dismissed the meeting.Sheetz, in testifying for Respondent, admitted thequestions attributed to him at the August 14 meeting, andalso that he asked employees about what grievances theyhad.The complaint alleges that Sheetz unlawfully interro-gated employees in violation of Section 8(a)(1) of theAct and unlawfully solicited grievances and promised toadjust them if the employees refrained from joining orengaging in activities on behalf of the Union. Based onthe undisputed testimony, it is clear that his questioningthe employees as to whether they had joined the Unionconstitutes conduct which has an inhibitory effect on em-ployees' union activities and is normally found to be vio-lative of Section 8(a)(1) of the Act. Actual coercion isnot the test in determining the violative nature of thequestions. See Hanes Hosiery, 219 NLRB 338 (1975).Similarly, the solicitation of grievances in an effort todiscourage union activity has been held by the Board toconstitute interference with employee rights under theAct. See e.g., Reliance Electric Co., 191 NLRB 44 (1971).Sheetz' remarks constitute an observation that grievancesmay have been resolved without union involvement ifcomplaints had been made to him initially. That remarkobviously was intended to undercut or diminish unionsupport. Accordingly, it would constitute a solicitationof grievances normally considered unlawful under Sec-tion 8(a)(1). The impact of the remark, in context, wassignificantly lessened since the employees at that point intime had already drawn up a list of grievances whichthey wished to present to District Manager Combs aswill be discussed further below. Cf. Uarco, 216 NLRB 1(1974).The consolidated complaint further alleges that Dis-trict Manager Combs unlawfully interrogated employeeson August 14 and 17 and threatened them with dischargeon September 2, 1979. No evidence of an unlawful threatof discharge was produced at the hearing, and the Gen-eral Counsel's brief contains no argument with respect toany threat of discharge. The record reveals only one in-cident of interrogation attributed to Combs and that, re-lated in the testimony of Collins, allegedly took place onAugust 17. In this regard, Collins testified that, in a staffmeeting on that day in the conference room, Combs en-tered the meeting and "wanted to know how manyagents had joined the Union." There apparently was noresponse, and Combs stated that he would find out whojoined the Union when they started taking out the uniondues from employees' paychecks. Combs did not specifi-cally contradict Collin's testimony. On the contrary, headmitted that he had asked some of the employeesaround the office if they had joined the Union. He ex-plained that he sought to encourage the employees tojoin the Union because he wanted everybody "on thesame team." In the absence of specific contradiction, Icredit Collins' testimony on the point and find thatCombs did inquire of employees with regard to theirunion membership and support. In Collins' testimony,such inquiries were not specifically accompanied by anyencouragement to join the Union. Accordingly, Combs'questions, I find, reasonably tended to be coercive andinterfered with employees' Section 7 rights.312 AMERICAN NATIONAL INSURANCE CO.C. The Alleged 8(a)(3) Violations Involving Changesin Working ConditionsAt the conclusion of the staff meeting on August 14,Collins advised Sheetz that she and two other unioncommittee people, Carol Johnson and James Mason,wanted to meet with Combs. Thereafter, the three didmeet with Combs in his office where Collins advisedCombs that they had joined the Union, that they had aunion contract that they wanted to go by, and handedCombs a list of 23 grievances. Collins began readingthrough the grievances, but after going only half-waythrough, Combs stated that that was all the time he hadto discuss it with them that day, and told the three to getout.2It was after the meeting with Combs that Respondentallegedly altered the working conditions of the employ-ees in violation of Section 8(a)(3) of the Act. The allegedchanges involved Respondent's removal of locks fromemployee lockers, the taping of a list of company proce-dures on the desk of the union members, a change in themethod by which the employees received "mail-in" pay-ments of premiums, an institution of an alleged proce-dure of delay in employees' receiving their telephonemessages, and an attempt to rearrange boundaries ofagents' debits.3With respect to the removal of locks, the record re-flects that employees maintained lockers at Respondent'soffices wherein they kept personal effects as well ascompany records. Initially, all of the employees hadlocks on their lockers, and the Company maintained a setof keys for the lockers for access to the records kepttherein when necessary. However, over a period of timelocks were lost and fell into disuse so that, by August1979, only employee Mason maintained a lock on hislocker. Mason testified that he was actually using twolockers and had two locks on those lockers. However,around August 17, he found that the locks had been re-moved from his locker. He inquired of Sheetz about thelocks, and Sheetz told him they had been removed atCombs' direction, and they would not be put back on.Mason filed a grievance on the matter, and, as a result ofthe grievance, Respondent put new locks on all the lock-ers with Respondent keeping a key so that it would haveaccess to the lockers in the absence of employees whospent substantial portions of time in their debits sellinginsurance and collecting premiums. Combs, in his testi-mony, explained that the existing locks were taken offbecause the Company had no keys, thus no access torecords maintained in the lockers in the event of a deathclaim or disability claim while an agent was not in theoffice. According to Combs, the policy information wasonly obtainable from the agents' records. After the griev-ance was filed, the matter was resolved with the Compa-ny installing new locks on all the lockers. It is not clear2 Both Collins and Combs had no experience in grievance processing.Apparently, Collins expected immediate responses and action by Combson the grievances. She testified that it was not until sometime later thatshe learned that Combs had 7 days under the collective-bargaining agree-ment in which to reply to the grievances.3 A debt is defined in the record as the territory serviced by an indi-vidual agent or employeefrom the record exactly when such new locks were in-stalled.The General Counsel argued that the removal of thelocks was retaliatory to the employees' union activities.The Company, through its witnesses, however, deniedthat any union considerations were involved in the re-moval of the locks. It is clear that the record reflectsthat only one employee out of approximately 12 employ-ees employed by Respondent at the time was affected bythe removal of the locks. That was Mason. No other em-ployees were shown to have been utilizing the lockerswith locks on them. Under these circumstances, I canfind no general alteration of employees' terms and condi-tions of employment, and the mere timing of the removalof the locks without more does not establish that theaction was discriminatorily motivated. See Lasell JuniorCollege, 230 NLRB 1076 (1977). While Respondent maywell have been surprised with respect to the revival ofthe Union at the Knoxville location and engaged in someinterrogation, the fact remains that it was already boundby the Union's collective-bargaining agreement. Retalia-tion would appear to serve no useful purpose. Becauseonly one employee appears to have been directly affect-ed by such removal of the locks, and because of Re-spondent's need for access to the lockers, a need whichwas not contradicted by the General Counsel's evidence,I find that Respondent's action in removing the lockswas not discriminatory and not violative of the Act.Regarding the delay or failure to receive telephonemessages, Collins testified that at one point in time short-ly after the employees joined the Union, they stopped re-ceiving their telephone messages from customers. Collinstestified that ordinarily such messages were kept in fold-ers for each agent on a counter in the office whereagents would pick up the messages when they returnedto the office. She testified, however, regarding only onespecific instance where a customer complained to herabout Collins not returning her phone call. Former em-ployee Verna Bates, testifying in support of Collins, re-lated that the removal of the folders containing tele-phone messages and "mail-ins" from the office counter,took place immediately after the Union was activated.Thereafter, employees had to go to the staff manager toget their telephone messages and "mail in." Boter testi-fied Sheetz told the employees the procedure wouldremain that way, but did not explain why. A grievancewas filed on the matter, and, according to the testimonyof employee James Mason, as a result of the grievance,the folders were put on the employees' desks.Combs acknowledged in his testimony that he hadchanged the location where the folders were maintainedby putting the folders in the staff manager's "pigeonhole." He explained that a change was made in order toensure that the staff manager had the information whichwas going to the employees.Combs insisted that information in the folders wasavailable to the employees through the staff manager. Heclaimed that he made this change because under compa-ny rules the information contained in the folders was tobe distributed to the staff manager who then disseminat-ed the information to the employees or agents. The pur-313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpose was to allow the manager to know what was goingon. He further explained that, if the folder had remainedon the counter, the staff manager might not have had allthe information if an agent came into the office andpicked up a folder before the staff manager did. Hedenied that he was seeking to block employee access tothe information, and pointed out that a failure or refusalto get the information to the individual employees oragents would hamper Respondent's operations and workto the detriment of its business. Moreover, since thecommissions of the staff manager and district managerare directly related to the production of the agents, theirincome would be adversely affected by such a change.I conclude that the record does not establish a changeof employee working conditions in Combs' actions withrespect to the agents' access to the folders. At most, therecord establishes Collins missed one telephone message,and she and other employees may have experiencedsome delays in receiving messages and "mail-in" premi-ums. The delays appear to have been insignificant, how-ever. In my opinion, the so-called change here constitut-ed only a minor alteration of office procedures whichwas not shown to have been designed to adversely affectemployees' working conditions as a response to theirunion activities.Collins also testified that shortly after the Union wasactivated, Staff Manager Sheetz taped certain written in-structions on the desks of union members, while such in-structions were not taped on the desks of other employ-ees and agents. The General Counsel argues that suchaction constituted a discriminatorily motivated change inemployee working conditions. However, there is abso-lutely no evidence that the written "instructions" in anyway changed existing office procedures. According toSheetz, the "instructions" were actually a schedule ofprocedures which were already in existence and knownto the employees. The taping of material on the deskswas simply to remind the employees of those procedures.Moreover, Sheetz testified the material was taped on thedesk of all of the employees on his staff without regardto their union involvement. Sheetz conceeded that thetaping of the material to the desks was his idea and wasnot applicable to the employees working under differentstaff managers. I find Sheetz' testimony and explanationon the matter credible and reasonable. Accordingly, Ifind no discriminatory change by virtue of taping thematerial, whether referred to as instructions or a sched-ule, to the desk of employees on Sheetz' staff.In connection with the changing of the debits of theemployees, Collins testified that about 3 weeks after theemployees signed union cards, a map was put on thewall in the office outlining new debit boundaries. Collinsfound that her debit was cut by about one-fourth to one-third of its original size, while the bounderies of Mason'sand Carol Johnson's debits were also affected.4Combsexplained to the employees that the boundaries werebeing changed because he was opening up a new debit.Collin filed a grievance on the matter, and it was takenup with Respondent's regional director in Atlanta. In avisit to the Knoxville office, the regional director al-4 The record does not reflect the extent the income of the employeeswould be affected by a change in debits.lowed the employees to redraw boundaries of theirdebits, "restoring" them to their original locations.Mason's testimony generally supported Collins' exceptthat Mason's testimony added that it was Respondent'spolicy not to change the debit without consent of theemployees servicing the debit. Further, Mason testifiedthat Combs told him that he would take part of Mason'sdebit anyway, and while Mason could service his olddebit, he would not be allowed to write any new insur-ance in the territory that Combs was going to take toexpand into another debit.Combs testified for Respondent that, when he becamedistrict manager in Knoxville, the boundaries of thedebits of employees were not clearly defined. Combs ex-plained that he had hired a number of new people, and,if he did not know the bounderies of the debits, he couldnot explain to them the boundaries of their debits. Ac-cordingly, he sought to establish boundaries and dis-cussed it with each of the employees. The boundarieswere finally established with the help of the regional di-rector. Combs denied that his efforts to define theboundaries had anything to do with the fact that theUnion had become active.It is quite clear that a change in the debits would be achange which would affect the employees' terms andconditions of employment because it bore directly uponthe area within which an employee could solicit sales toprospective policyholders. However, I am not persuadedthat this record establishes that Respondent effectuated achange in the debits prior to a grievance being filed onthe matter. The record reflects that Combs only soughtto establish or change the debits from the way the em-ployees understood them and operated them. Thus,Mason testified that there was no way his debit could betaken from him without his consent under Respondent'srules. Moreover, he refused to sign a statement givingconsent to giving up a portion of his debit. And whileCombs, according to Mason, threatened to take Mason'sdebit anyway, Mason testified that, because of the filingof the grievance, his debit was not taken. Accordingly, Iconclude that there was no actual alteration of thedebits, and there was only a threatened or proposedchange in debit boundaries. Since there was no actualchange in the debits, there was no change of employees'terms and conditions of employment in violation of Sec-tion 8(a)(3) of the Act.D. The Alleged Unlawful Discharge of CollinsCollins was employed by Respondent in November1978 and worked as an insurance agent selling insuranceand collecting premiums in her assigned debit. She wasdischarged on October 17, 1980, according to Respond-ent, for violating a company policy against outside orsecondary employment, a reason which the GeneralCounsel contends was pretextual and designed to cloakthe real reason for the discharge, Collins' union activi-ties.Collins' involvement in the reactivation of the Unionat Respondent's Knoxville office has already been noted.She testified that from the time the Union was reactivat-ed until the time of her discharge in her capacity as314 AMERICAN NATIONAL INSURANCE CO.union committee chairman, she processed approximately150 grievances, including the 23 grievances initially pre-sented to Combs on August 14, 1979. It appears, howev-er, that the vast majority of these grievances were filedand processed during the first few months after theUnion's reactivation. Further in this regard, Collins testi-fied that the last grievance she filed prior to her dis-charge was filed in June, 3 or 4 months prior to her dis-charge. While Collins testified that most of the griev-ances were resolved through Respondent's home officerather than locally, it appears that such resolutions weregenerally favorable to the Union. No particular griev-ance or group of grievances was shown to have generat-ed any significant animosity between Respondent andCollins.Collins conceded that she was aware of Respondent'spolicy against outside employment, and confirmed thatsuch policy was set forth in her agency contract and alsoin the collective-bargaining agreement between Respond-ent and the Union. She further conceded she was awarethat the policy extended to any part-time employment.Collins admitted that she had been licensed by the Ten-nessee State Board of Cosmetology in 1976 as a beauti-cian and had annually renewed her license. She testifiedthat, in the summer of 1980, she considered establishingher own beauty shop, and to this end she purchased asmall building which she had moved to the premises ofher home to use as a shop. Further, during July andAugust, she purchased equipment for the beauty shopand had it installed. Finally in July, she obtained a busi-ness license for the shop which she posted in the shopalong with her cosmetology license.While Collins had applied for a shop license at thetime of her discharge, an inspection necessary for the li-cense had not been conducted. Collins testified that shehad advice from friends not to open the shop, so she haddecided to just let it "sit there." Collins admitted that,while she had not opened her shop, she had done workon the hair of two of Respondent's employees, CarolJohnson and Verna Bates, and one additional person.While Collins claimed she did not make a specific chargefor Bates and Johnson for such services, both left hermoney for the work she had performed on their hair.She admittedly did charge a third person a fee for serv-ices rendered. Collins performed these services for Batesand Johnson and the third lady either in the kitchen ofher house or in her shop. The services were performedduring the month prior to Collins' discharge.With respect to the details of her discharge, Collinstestified that on October 3, 1980, Sheetzscalled her intohis office in the presence of employees Carol Johnsonand James Mason, and told Collins that he knew that shehad a beauty shop in her yard. He then asked CarolJohnson if Collins had fixed her hair. Johnson respondedaffirmatively. Sheetz also said that he had found out Col-lins had made application for a shop license. He thenasked her to resign and, apparently upon her refusal todo so, he told her she was discharged. Collins, knowings Sheetz had become district manager for Respondent after Combs wastransferred to another city in December 1979that Sheetz did not have authority to fire employees,6picked up her debit book and walked out of the office.Apparently, Collins continued to work. She was calledinto Sheetz' office again on October 10, where Sheetzagain, in the presence of Mason, asked her to resign. Col-lins denied that she was operating a beauty shop andagain refused to resign. She continued to work until Oc-tober 17 when Sheetz again called her in and told hershe was terminated for, according to Collins, "takingmoney" for fixing hair.D. The General Counsel's Argument and Evidence ofDisparate Treatment of CollinsThe General Counsel contends that Respondent's as-serted reason for the discharge of Collins was pretextual,and the real reason was her union position and activities.In support of this contention the General Counsel pointsto Respondent's initial response to the Union's reactiva-tion by engaging in unlawful acts previously discussedwhich assertedly revealed deep union hostility by Re-spondent generally and Sheetz in particular. Moreover,Sheetz' admitted eagerness to discharge Collins, and hisfailure to ascertain any mitigating circumstances, includ-ing the fact that Collins had not actually opened up hershop, is said by the General Counsel to further reflectthe presence of an ulterior motive in the discharge andan effort to seize upon the first grounds available to ef-fectuate the discharge of Collins. Finally, on the basis ofthe evidence discussed below, the General Counsel as-serts that Respondent disparately applied its policyagainst secondary employment to Collins, further reveal-ing the hollowness of the claimed basis for the discharge.With respect to the disparate application of the ruleagainst secondary employment, Collins testified that inFebruary 1980 Sheetz had offered to fill out her incometax form for her at the rate of $5 per schedule form. Col-lins apparently did not take him up on the offer. Formeremployee Paul Mynatt, Jr., testified that Sheetz filled outhis income tax for him prior to Mynatt's discharge in1979 and charged Mynatt $40. Mynatt conceded, howev-er, that he had not paid Sheetz for the work because heclaimed he had to do the work over. Verna Bates testi-fied that sometime prior to the union activity starting,Sheetz had been with her on her debit where the twohad discussed a flower shop business which Sheetz saidhe and his wife had. Sheetz had told Bates that he hadhoped that it would have been a profitable business in-vestment, but that it had not worked out, and he was ina bind for a loan he had acquired to start the business.Mason testified that he had a conversation with Sheetzsometime in 1979 when Sheetz was with Mason onMason's debit, and Sheetz had stated that he had sold acertain doctor some flowers in connection with theflower business. Sheetz added that he might as well sellthe doctor some insurance too. In the same discussion,Sheetz had said that he had one flower shop open andwas going to open perhaps three more, one in each partof town.6 Respondent concedes that district managers do not have authority tofire employees without specific approval ,f the home office315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFormer employee Paul Peck testified that while heworked for Respondent from May 1981 until June 1982,he engaged in secondary employment by working at aflea market, selling crop insurance and property and cas-ualty insurance, and working in a musical band. Pecksaid that he assumed Sheetz was aware of this secondaryemployment because it was common knowledge in theoffice. Moreover, Peck, who admitted that he was awareof the Company's policy against secondary employment,testified on direct examination that Sheetz once told him,with regard to his selling other insurance, to "keep itquiet." On cross-examination, however, Peck appeared tocontradict that by saying that, when Sheetz learned thatPeck was licensed to sell other insurance, he came toPeck and asked him to resign such licenses, and he didso.' Moreover, Peck further indicated on cross-examina-tion that Sheetz' remark, with respect to "keeping itquiet," was made after Sheetz had called Peck into hisoffice following a discussion in the agents' room about"his flea market activities and tobacco crop insurance."Former agent Melvin Hayenga who was employedfrom October 1981 to August 1982 testified that he wasnot aware of the Company's policy against outside em-ployment until sometine after he was employed. He re-lated that because Respondent did not sell property orcasualty insurance or automobile insurance, he sold suchinsurance through other companies during the time hewas employed by Respondent. He said that he andSheetz had talked about it at one time, and Sheetz hadasked him to withdraw his certificates of authority thathe had from other companies to sell insurance. WhileHayenga did withdraw certificates of authority fromthree companies, he failed to do so with respect to twoothers. He admitted that Sheetz told him that he couldbe discharged by the Company if they knew that he wasselling other insurance.Finally, employee Danny Johnson testified that, whilehe was employed by Respondent, he had engaged intrading guns and jewelry and had also opened up aproduce stand in Lenoir City, Tennessee. Johnson testi-fied that Sheetz was aware of his produce stand becauseSheetz had bought some produce from him at one timewhile out on Johnson's debit with him. Moreover, hesaid that another staff manager, William Pridemore, hadknowledge of the stand and had told Johnson that hewould not tell Sheetz about the stand. Johnson furthertestified that employee brothers, Denver and AlbertDugger from Johnson City, Tennessee, frequently cameto Respondent's office in Knoxville, Tennessee, wherethey sold records and albums of gospel music that theyhad made.F. Respondent's Evidence and Position on Collins'DischargeRespondent's position with respect to the discharge ofCollins was related primarily through Sheetz and in cor-respondence between Scheetz and Respondent's assistantvice president, William J. Bobb. Sheetz testified that Col-lins' production had declined substantially during theI A license was not required for the selling of crop insurance at thetime.year proceeding her discharge. Sheetz related, however,that he did not know anything about Collins' beautyshop until he overheard employee Carol Johnson tell an-other employee that she had had her hair done at "Shir-ley's shop." Sheetz thereafter called Johnson into hisoffice and asked her about the matter, and Johnson relat-ed to him that Collins had done her hair for $25. Uponfurther questioning, Johnson revealed that Collins had abeauty shop wherein she had a license hung up with aprice list for services. After the revelations of Johnson,Sheetz questioned Collins about the matter, but Collinsdenied there was a shop. Sheetz wrote the State Boardof Cosmetology on September 25 inquiring about bothCollins' beautician license and shop license.sHe also as-certained on October 3 from local offices that Collinshad a business license for "Shirley's Hair Fair." Sheetzcommunicated his finding regarding the tax license toBobb telephonically and also in writing by letter alsodated October 3.9In another letter to Bobb, dated Octo-ber 3,10 Sheetz reported on a telephone conversationwith personnel in the State Board of Cosmetology whoconfirmed that Collins had applied for a license for abeauty shop." Sheetz wrote two additional letters toBobb dated October 3. In one,'2Sheetz complainedabout the fact that Collins had been absent from herdebit from September 30 through October 2 without per-mission. He reported in the letter that Collins had toldhim on October 3 that she had an accident and under-went medical treatment at a local clinic, but, when hechecked that out with the clinic, he found that she hadreceived no such treatment.'3In the other letter,14Sheetz set forth the poor production record of Collins inthe preceding year, and suggested that the problemcould not be remedied by retraining since Collins had al-ready been with Respondent 2 years. Sheetz' letter fur-ther observed that Collins' outside interest was takingtoo much of her time and causing her to neglect herduties with the Company. The record does not show theorder in which Sheetz' October 3 letters were prepared.However, Sheetz' testimony was that he read them toCollins. Collins did not contradict this in her testimony.On October 6, Sheetz again wrote Bobb complainingthat Collins had left the office early on October 3 with-out permission in order to prevent Sheetz from callingher account.'5The letter stated that Sheetz had subse-s Resp. Exh. 17.9 Resp. Exh. 18.10 Resp. Exh. 19.'1 This was apparently after the Board had received Sheetz' writtenrequest for this information. The Board had declined earlier to respondexcept to an inquiry in writing.12 Resp. Exh. 2.13 Asked about her absence in late September on cross-examination,Collins conceded she had taken off without permission. She acknowl-edged that she had told Sheetz she hurt her ankle and she had gone tothe clinic for treatment, and that Sheetz had later told her he hadchecked and found out she had not had treatment. However, her memorywas uncharacteristically poor on whether Sheetz had shown her a copyof the letter in which he set forth the details of this matter to Bobb andwhich he asked her to sign.14 Resp. Exh. 3,15 Resp. Exh. 21. Calling an account was defined as checking anagent's book to ascertain whether the amounts of moneys collected andremitted by the agent agreed with the amount left outstanding and uncol-lected.316 AMERICAN NATIONAL INSURANCE CO.quently arranged for Collins to meet on October 6 to callher account. However, on October 7 Sheetz by letter16reported to Bobb that Collins had failed to appear onOctober 6, and Sheetz complained about Collins' unwill-ingness to cooperate-"doing what she pleased withoutbeing reprimanded."A letter dated October 6 from the State Board of Cos-metology confirmed to Sheetz in writing that Collins onSeptember 22 had applied for a shop license. By letterdated October 13,17 Sheetz advised Bobb that he hadproof that Collins had income from a beauty shop oper-ation and related that Collins had charged two patronsfor her services. Sheetz also stated he had proof thatCollins left town on September 30 without permission toattend her son's graduation from boot camp. Sheetz re-quested that he be authorized to terminate Collins by Oc-tober 17.Apparently Sheetz' October 13 letter crossed in themail with a letter'8from Bobb bearing the same date inwhich Bobb responded to Sheetz' earlier letters. Bobb'sletter observed that if the Company had proof Collinswas working in a beauty shop, it would have no alterna-tive but to discharge her. The letter also noted that Col-lins' production record was "extremely unsatisfactory,"and remarked that Collins' leaving the office on October3 to avoid having her account called constituted "insub-ordination." The letter recommended that Sheetz meetwith Collins, read her the letter, and advise her that anyfurther instances of insubordination would result in ter-mination.Sheetz testified he told Collins on October 3 he wasgoing to see if the Company would not terminate her.He testified further that after his letter of October 13 toBobb, Sheetz telephoned Bobb regarding Collins' dis-charge but found he was not available. In place of Bobb,he talked to R. A. Banks, executive vice president of Re-spondent. Banks authorized the discharge of Collins andconfirmed that by letter dated October 16.Sheetz testified that he had learned from Carol John-son that Collins had also performed services for Batesfor pay, and, subsequent to the discharge, he asked bothBates and Johnson to sign statements regarding servicesprovided to them by Collins. They both did so.t9In ad-i6 Resp. Exh. 22.17 Resp. Exh. 25l Resp. Exh. 26.19 Bates signed her statement on October 24, stating that Collins didbeautician work for her and had charged her $12. Bates testified for theGeneral Counsel that Carol Johnson had encouraged her to give thestatement. However, Johnson did not herself sign a statement concerningCollins' services to Johnson until October 30. It was stipulated by theparties that Johnson appeared at the hearing, but she was not called byany party. Bates in her testimony sought to retract the statement she hadgiven Respondent regarding Collins by saying that she did not realize theimpact or understand it. Instead, she testified that the money she gaveCollins for doing her hair was a gift. I find Bates' testimony on the pointunconvincing and incredible. I conclude that Bates was well aware ofwhat she was signing for Respondent and that her only concern was withpossible disclosure of her statement, not with the truth of what was con-tained in it. Even though Johnson did not sign her statement until later,Bates testified Johnson encouraged her to give the statement to Sheetzreminding Bates, "It is true, Jean."dition to the statement she gave Respondent in whichshe related that Collins had charged her S25 to do herhair, Sheetz testified that Carol Johnson also told himthat Collins was scheduling her work activity for Re-spondent around her beauty shop appointments.With respect to the General Counsel's evidence con-cerning disparate treatment of Collins compared to otherof Respondent's employees doing outside work, Sheetzdenied that he was aware of the instances of outside em-ployment. Thus, he denied knowledge of Danny John-son's operating a produce stand or dealing in guns andjewelry. Moreover, he specifically denied buying any-thing from Johnson's stand, although Sheetz did recallbuying some ears of corn from a neighbor of Johnson'smother on an occasion when he was working with John-son in the Lenoir City area. Sheetz testified that when itwas discovered that Johnson had written other insurancewhile employed by Respondent, Johnson was terminated.On balance, Sheetz impressed me as more credible thanJohnson, whose testimony was at times vague and equiv-ocal. Further, while he testified that Staff Manager Pri-demore was aware of his produce stand, he also testifiedthat Pridemore had told Johnson that he would not tellSheetz. If Sheetz had been aware of Johnson's operationas Johnson claims, there would have been no reason forPridemore to make such a remark. On the other hand,the remarks attributed to Pridemore reflect that hewould have anticipated reaction by Sheetz if Sheetz ac-quired such knowledge of Johnson's secondary employ-ment.Sheetz admitted that he had been aware of the activi-ties of Denver Dugger and Dugger's involvement inrecord sales. On initially hearing of such activities, how-ever, he had inquired of Dugger about the matter, andDugger told him, according to Sheetz, that all the pro-ceeds were going to a church. Thus, there was no "forprofit" activity. Moreover, Sheetz credibly denied thathe had observed any selling of records by Dugger at theKnoxville office.With respect to the outside employment of Peck,Sheetz testified that he had heard Peck make statementsabout involvement in flea market activities. As a result,he called Peck into his office and asked Peck about it.Peck assured him that it was all handled by his wife andthe license for the business was in his wife's name.Sheetz admittedly told Peck to keep quiet about it be-cause he did not want Peck giving people the idea thathe was engaged in flea market activity when he was notin fact so engaged. Sheetz denied that he ever knew thatPeck was involved in selling crop insurance at anytime.He did not suspect that Peck was licensed to sell insur-ance for other companies, but, upon inquiry to the insur-ance commissioner, Sheetz found that Peck did haveother licenses. As a result, and upon Peck's assuring himthat he was not doing anything with such licenses, hehad letters prepared for Peck canceling the licenses.Sheetz impressed me as sincere in his testimony on thesubject, and I found him a generally candid and crediblewitness. His testimony regarding Peck was plausible andreasonable. His denial of knowledge of Peck's involve-ment in selling crop insurance, an unlicensed activity, re-317 DECISIONS OF NATIONAL LABOR RELATIONS HOARDceived support from the fact that he sought to have Peckcancel any existing authority to sell other insurance. IfSheetz had been unconcerned about Peck's selling ofother insurance whether pursuant to a license or not, itwould have been unlikely that he would have had Peckcancel his licenses, thus removing any temptation forPeck to sell other insurance. Accordingly, I creditSheetz where his testimony contradicts Peck.I also find Sheetz' testimony more credible than thatof Hayenga. Sheetz testified that when he hired Hayengahe was aware that Hayenga had been in the insurancebusiness with an agency of his own, and Sheetz ex-plained to Hayenga Respondent's policy against otheremployment Hayenga told Sheetz that he would transferhis other business to his wife. About 3 weeks after hewas hired, however, Sheetz received a telephone call forHayenga inquiring about automobile insurance, a type ofinsurance not sold by Respondent. Suspecting thatHayenga had not transferred his old business to his wife,Sheetz inquired of Hayenga about the matter, andHayenga said he just had not had time because his workwith Respondent was taking all of his time, but that hewould take care of the matter. Subsequently, in May1982, Sheetz ascertained that Hayenga still maintained li-censes with other companies and asked Hayenga if hewere doing anything under those licenses. Hayengastated that he was not, and, as in the case with Peck,Sheetz had letters prepared for Hayenga's signature can-celling such licenses. Upon receiving another telephoneinquiry for Hayenga concerning automobile insurance inAugust 1982, Sheetz called Hayenga into his office asser-tedly to terminate him, but Hayenga stated that hewould resign, and Sheetz allowed him to do so. In addi-tion to finding Sheetz more credible than Hayenga ongeneral testimonial demeanor, I find it basically incredi-ble that Sheetz would knowingly allow Hayenga to con-tinue to sell other insurance. Such knowledge would bewholly inconsistent with Respondent's normal policy andalso with Respondent's action in discharging DannyJohnson the preceding year upon acquiring knowledgethat he had sold other insurance while employed by Re-spondent. It would also be inconsistent with Scheetz' ef-forts to have Hayenga's licenses with other companiescanceled.In response to accusations that he himself had engagedin secondary employment while working for Respond-ent, Sheetz denied that he had ever charged or receivedpayment from employees for assisting them with thefiling of their income tax returns, although he concededthat he had helped a number of employees in this regard.He specifically denied that denied that he chargedMynatt $40 for assistance in this regard. I find Sheetz'denials credible. Mynatt, because of his discharge by Re-spondent could not be regarded as being without bias.Moreover, the fact that Mynatt admittedly never paidSheetz any money supports Sheetz' position that therewas no charge. With respect to the accusation by Col-lins, Sheetz impressed me as more credible generallythan Collins. Collins' equivocations regarding the reasonshe asserted to Sheetz for her absence in early October,coupled with her failure to specifically contradict Sheetz'testimony regarding his discovery that the reason shehad related to him for such absences were in fact false,demonstrates at least that Collins was lacking in candor.With respect to his own involvement in the operationof a flower shop while employed by Respondent, Sheetzrelated that when he transferred back to Respondent'sKnoxville office in mid-1978, he had considered quittinghis job in order to open a flower shop. He discussed thematter with then District Manager Combs who talkedhim out of resigning. Instead, Sheetz' wife opened theshop and did all work in connection with the shop, al-though Sheetz secured loans for the shop and financed ituntil it failed after about 6 months. Sheetz denied that heworked in or for the shop while employed by Respond-ent. He likewise denied the remarks attributed to him byMason, although he conceded that he had a conversationwith Mason in which the sale of flowers to a doctor wasmentioned. However, in Sheetz' version he said he toldMason only that his wife had sold flowers to the doctor,whose name he could not recall, and Sheetz had sold thedoctor insurance. In fact, however, the sale of insurancewas never actually consummated. It is difficult to believethat either Sheetz or Mason could be totally accurate re-garding a casual remark occurring in a conversationtaking place 3 or 4 years prior to the hearing. I believeSheetz' version to be more accurate. As already indicat-ed, I found Sheetz to be a generally credible witness.Moreover, Mason failed to include the statement he at-tributed to Sheetz in his affidavit given to the Board's in-vestigator in the case although he was specifically askedabout other examples of secondary employment by Re-spondent's employees. Considering the foregoing, I findthat there is no evidence of disparate treatment of Col-lins regarding outside employment.G. ConclusionIn view of the foregoing credibility resolutions andbased on the record considered as a whole, I am not per-suaded that the General Counsel has met the require-ments of establishing a violation of the Act as set forth inWright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(Ist Cir. 1981). In short, based on the credited evidence,I do not believe the General Counsel has set forth aprima facie case that Collins' discharge was based onunion considerations. I note first of all in this regard thatthe 8(a)(l) violations by Respondent upon which theGeneral Counsel relies to establish Respondent's unionanimus occurred more than a year prior to Collins' dis-charge. This is too large a time frame to establish anymeaningful connection between the alleged "animus" re-flected in the 8(a)(1) violations and the discharge of Col-lins. Cf. Chattanooga Glass Co., 265 NLRB 97 (1982).Further, there was no showing that Collins engaged inany specific union activity at or near the time of her dis-charge which would serve to revive any union animuson the part of Respondent and provoke a discharge. Herlast grievance had been filed approximately 4 monthsprior to her discharge, and was not shown to have en-gendered significant anger by Respondent which wouldserve to prompt retaliation. Finally, and in any event, theprior 8(a)(l) violations did not consist of any threats ofretaliatory action so as to lend greater credence to a318 AMERICAN NATIONAL INSURANCE COtheory of delayed retaliation. Rather, they were viola-tions of a technical and comparatively innocuous natureraised in a context where Respondent had not only rec-ognized the Union.The General Counsel would seek to show unionanimus toward Collins based on Bates' testimony thatSheetz once remarked after the discharge of Collins thatthere were two people he wanted to get rid of, and hehad gotten rid of one. Sheetz denied that statement, al-though he did candidly admit in his testimony that hehad been determined to discharge Collins. I found Sheetzmore credible than Bates and credit his denial. More-over, even if he had made the statement attributed tohim by Bates, it is ambiguous and fails to establish thatunion concerns were a motivating factor in Collins' dis-charge.Based on the above, and because I have also foundthat the credited evidence does not establish disparatetreatment of Collins, I find that a preponderance of theevidence does not establish that Collins' status in theUnion or any other union activity of Collins was a factorin her discharge. Even assuming that the General Coun-sel has established a prima facie case, I am persuadedunder the evidence, and the record considered as awhole, that Respondent has established that Collinswould have been discharged without regard to her unionactivity. On the credited evidence, I conclude that Re-spondent had a policy against outside employment. It isclear that it applied that policy previously in the dis-charge of Danny Johnson who had written insurance foranother company while employed by Respondent, eventhough such insurance, based on Johnson's testimony,was not competitive with Respondent. Moreover, on anoccasion subsequent to Collins' discharge, and based oncredited testimony of Sheetz, Respondent was preparedto apply its policy to Hayenga for failing to divest him-self of other licenses and continuing to sell other insur-ance, although Hayenga was allowed to resign instead.Respondent had clear and uncontradicted evidence thatCollins actually had established a beauty shop, had abusiness license for the shop, had performed services inthe shop, and had charged customers for services, and,according to an oral statement of Carol Johnson toSheetz, Collins was scheduling appointments at herbeauty shop around her work for Respondent. Notwith-standing the fact that Collins' beauty shop was not com-petitive with Respondent's business, it nevertheless stoodas a clear breach of Respondent's policy which Collinswas well aware of. Under these circumstances, and basedon the testimony of Sheetz, whom I credit, I concludethat Respondent would have discharged Collins irrespec-tive of her union activities. Accordingly, I conclude thatRespondent did not violate Section 8(a)(3) and (1) of theAct in the discharge of Collins.Since I have found that Collins was not discharged inviolation of the Act, it necessarily follows that Respond-ent engaged in no violations of the Act subsequent to theapproval of the settlement agreement in Case 10-CA-15005. It therefore appears that Respondent did notbreach the settlement agreement and that it was in errorto set aside the settlement agreement. Accordingly, itshall be recommended that the settlement agreement inCase 10-CA-15005 be reinstated.Having found that Respondent did not violate Section8(a)(3) and (1) the Act in the discharge of Collins, I shallrecommend that the complaint be dismissed in its entire-ty.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not violate Section 8(a)(3) and (1)of the Act in discharging Shirley A. Collins on October17, 1980, or in any other manner alleged in the com-plaint.4. Respondent engaged in no violations of the Act fol-lowing approval of the settlement reached in Case 10-CA-15005, and it was, therefore in error to set aside thesettlement agreement which should now be reinstated.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER20The complaint is dismissed in its entirety.10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.319